EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-9 are allowed.

The following is an examiner’s statement of reasons for allowance:

With respect to claims 1, 8 and 9, Rosengaus discloses a defect detecting device (Figs. 1-4) / method (paragraph [0002]) comprising: 
an illumination unit (105, 230 or 320) that irradiates a measuring object (100) with illumination light (as shown in Figs. 1-4); 
an imager that images the illumination light reflected by the measuring object (110 or 370); and 
a detector (170) that detects a defect at a surface of the measuring object based on a captured image obtained by imaging the illumination light by the imager (paragraphs [0017]-[0018], [0033]), 
wherein the captured image includes a plurality of spectral images having different spectral wavelengths (paragraphs [0034]-[0038]), and 

Furman et al. discloses wherein it is known that the scattering efficiency of a small defect of given size is proportional to 1/λ4, where λ is the wavelength of light used to view the defect (paragraph [0254]).
However, the combination of Rosengaus and Furman et al. does not teach (ii) determines whether the at least one first spectral wavelength is shorter than the at least one second spectral wavelength, (iii) after determining that the at least one first spectral wavelength is shorter than the at least one second spectral wavelength, identifies a longest spectral wavelength among the at least one first spectral wavelength of the at least one first spectral image in which the diffuse reflection region is detected, and (iv) determines a size of the defect based on the longest spectral wavelength, and it does not appear to be obvious why one of ordinary skill in the art would modify the combination of Rosengaus and Furman et al. such that after determining that the at least one first spectral wavelength is shorter than the at least one second spectral wavelength, identifies a longest spectral wavelength among the at least one first spectral wavelength of the at least one first spectral image in which the diffuse reflection region is detected, and (iv) determines a size of the defect based on the longest spectral wavelength, see pages 7-8 of the remarks.


Claims 2-7 are allowable by virtue of their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Art

The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yamamoto et al. [US 2020/0309600 A1]
Gotoh et al. [US 2018/0259394 A1]

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/            Primary Examiner, Art Unit 2882